Citation Nr: 0024271	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post left knee 
meniscectomy with status post left anterior cruciate ligament 
(ACL) repair and degenerative joint disease, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1984.

This appeal arises from a decision by the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected status post left knee meniscectomy 
with status post left ACL repair is manifested by severe 
anterior instability, without medial or lateral instability. 

3.  Degenerative joint disease of the left knee is manifested 
by X-ray evidence of minimal degenerative joint disease of 
the patella.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for status post left knee meniscectomy with status 
post left ACL repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59 4.71a, Diagnostic Codes 5257-
5262 (1999).  

2.  The criteria for a disability rating greater than 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5003 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that he incurred 
a twisting injury while on active duty for training, 
resulting in a left knee arthroscopy with debridement of 
medial and lateral meniscal tears in August 1992.  An ACL 
bone-tendon-bone reconstruction was also performed.  X-rays 
were within normal limits without evidence of degenerative 
changes.  A September 1992 service narrative summary states 
that he healed well.  

A May 1995 VA orthopedic examination report states that the 
veteran had had arthroscopy and surgical revision due to 
chondromalacia patella and joint disease.  On examination he 
had a normal gait.  There was no evidence of swelling or 
erythema.  A midline eight-millimeter scar without fixation 
was present.  He had five and three centimeter scars with 
dystrophic skin in the left lateral area.  The McMurray test 
was positive with medial rotation.  The anterior drawer test 
showed mild instability.  Range of motion was from 0 to 110 
degrees.  The X-rays revealed two metallic screws 
representing reconstruction of the ACL.  Minimal degenerative 
joint disease was noted on the patella.  The examiner's 
diagnoses were status post left knee meniscectomy and 
reconstruction of the ACL with residual loss of motion and 
weakness.  

A September 1996 report from Centro Radiologico contains 
impressions of fragments from previous fixating orthopedic 
device with multiple metallic fragments in the proximal 
tibial and anterior soft tissues, cortical defect of the 
medial femoral condyle and anterior cortex of the patella, 
probably the site of a previous fracture and calcified medial 
collateral ligament (MCL) due to Pellegrini-Stieda syndrome. 

A December 1997 note from the veteran's private physician, 
states that he had treated the veteran's left knee pain and 
the diagnosis was status post left knee surgery in repair of 
ligaments. 

During the veteran's personal hearing in December 1997 he 
testified that he had his first knee operation in 1992 and 
his second in August 1993 while he was still in the reserves.  
He had pins put in during the first operation.  The second 
one was to loosen part of his patella and to cut part of the 
bone to even out the worn place on the bone.  He had 
continued to receive treatment since.  

The veteran testified that he felt that his left knee was 
getting worse because it now felt the same as it did before 
the operation.  He was having trouble with his leg snapping 
out of place.  It would swell all the way down to his ankle.  
Sometimes it felt like a needle in his knee and prevents him 
from working.  He was using a knee brace that a doctor had 
prescribed the previous year.  His knee gives out suddenly if 
he does not use it.  He has instability in his lateral 
movements.  He is taking medications for his knee and back.  
Some medications are anti-inflammatory and the others are for 
the swelling.  He was seeing a VA orthopedist every four or 
five months and a private one in between.  

A January 1998 VA X-ray of the left knee revealed that the 
bones and joint spaces were well preserved.  There was no 
evidence of acute inflammatory or traumatic injury.  The 
radiologist's impression was status post left ACL repair 
without acute finding.  

During a January 1998 VA orthopedic examination the veteran 
complained of mild to moderate pain and occasional 
instability with giving way and buckling.  On examination he 
had full range of motion without pain.  There was no edema, 
effusion, weakness, redness, heat or guarding of movement.  
There was objective evidence of severe anterior instability 
with a strongly positive anterior drawer test.  There was no 
medial or lateral instability.  His patella was hyper-
moveable.  There was no subluxation.  There was no muscle 
atrophy.  Mild tenderness was noted on palpation of the 
anterior and lateral aspect of the patella.  The diagnoses 
were status post left knee meniscectomy with degenerative 
joint disease; partially threaded metallic screw, one 
projected over distal femur and another on the proximal tibia 
due to ACL repair by X-ray April 1995; and status post left 
ACL repair by X-rays left knee January 1998.  The examiner 
noted that there was full range of motion and severe anterior 
instability.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's left knee disability, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's status post left knee meniscectomy with status 
post left ACL repair is rated under Diagnostic Code 5259, 
which provides that removal of the semilunar cartilage 
warrants a 10 evaluation if symptomatic.  38 C.F.R. § 4.71a.

The record is negative for medical evidence of ankylosis, 
subluxation or locking.  Therefore an increased rating is not 
for assignment under diagnostic codes 5256, 5257, or 5258.  
The veteran had full range of motion on the latest 
examination so codes 5260 and 5261 do not provide for a 
rating in excess of 10 percent.  There is no medical evidence 
of malunion or nonunion of the tibia and fibula so diagnostic 
code 5262 does not properly describe the veteran's left knee 
disability.  See Butts v. Brown, 5 Vet.App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

In the instant case the evaluation is the maximum for 
Diagnostic Code 5259.  The Board notes that during the most 
recent VA orthopedic examination the veteran was pain free 
during range of motion testing.  The Board has considered 
DeLuca v. Brown, 8 Vet.App. 202 (1996) concerning pain, but 
concludes that he does not experience pain that results in 
additional functional impairment in excess of that consistent 
with a 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as: With X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
The 20 percent and 10 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The record demonstrates that the veteran has X-ray evidence 
of minimal degenerative joint disease of the left knee.  As 
noted above, the veteran has full range of motion without 
pain.  Therefore an increased rating for degenerative joint 
disease of the left knee is not for assignment.  

An extra-schedular rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  
38 C.F.R. § 3.321(b)(1).  In this case, there is no evidence 
that the veteran has been hospitalized for treatment of his 
left knee disability since 1993. In addition, there is no 
medical evidence to suggest that the knee disability 
interferes with the veteran's employment.  Thus, the Board 
finds that no extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to an increased rating for status post left knee 
meniscectomy with status post left ACL repair and 
degenerative joint disease is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

